Case 2:18-cv-03609-SJF-GRB Document 13 Filed 10/23/18 Page 1 of 1 PageID #: 75

                      CML CAUSE FOR INITIAL CONFERENCE


 BEFORE: JUDGE FEUERSTEIN                                                                FI LED
                                                                                     IN CLERK'S OFFICE
                                                                               U.S. DISTRICT COURT E.D.N.Y.


 DATE: October 23, 2018          TilvlE: 30 MINUTES
                                                                               *      OCT 23 2018       *
                                                                                LONG ISLAND OFFICE

 CASENill.IBER:             2: 18-cv-03609-SJF-GRB

 CASETifLE:             Chiuchiolo v. The Inn at East Wind LLC et al


 PLTFFS ATIY:            Mariiana Matura and Tana Forester
                          X     present              not present



 DEFfSATIY:               David Greenhouse
                          x     present                      not present



 COURT REPORTER:

 COURTROOM DEPUTY: Bryan Morabito


 _x_    CASE CALLED.

        HEARING HELD/ CONT'D TO_ _ _ _ _ _ _ _ _ __

        ORDER ENTERED ON THE RECORD.

 OTHER: Case closed with leave to reopen on ten (10) days notice in no event later than 12/31/2018.
